Title: From John Adams to Harriet Welsh, 9 May 1821
From: Adams, John
To: Welsh, Harriet



Dear Mrs Welsh
Montezillo May 9th 1821

You are it seems requested to enquire of me 1. Whether there was ever any “Coolness” between President Washington and me? 2. Whether, there was any difference in Opinion between Us, on public Affairs?
You have not informed me who the inquisitive Person is, or whether his motives are benevolent, or malicious; but as all these points are indifferent to me, I have no reluctance to answer
1. There never was any personal Coolness between Us. The Temperature of the Atmosphere between Us was very uniform from 1774 to his death.
2 The differences of Opinion between Us, were not a few; but I Shall enumerate only two. 1. The Neutrality of the United States. From 1789 to 1793 he was a great Admirer of French Constitutions and Revolution and Strongly inclined to closer Alliance with France. I could approve of neither and had the Utmost difficulty to convince him of the Policy and Necessity of declaring Neutrality. 2. In the organization of the Army, after his retreat We differed in the choice of Officers. I was for selecting the best officers from both Parties. He or his Advisers, were for confining the Choice to Federalists. Thus you have answers enough for the present to your two questions from your humble Servant

John Adams